        Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 1 of 27




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                )
 AVEION CASON and DONALD                        )
 VINCENT MAJKOWSKI, in their                    )
 individual capacity and on behalf of others    )
 similarly situated,                            )
                                                )
                Plaintiffs,                     )
                                                )
        v.                                      )            No. 1:20-cv-1875-TNM
                                                )
 NATIONAL FOOTBALL LEAGUE                       )
 PLAYERS ASSOCIATION, et al.,                   )
                                                )
                Defendants.                     )
                                                )


              THE BOARD DEFENDANTS’ MOTION TO DISMISS
               PLAINTIFFS’ CLASS ACTION COMPLAINT AND
        INCORPORATED MEMORANDUM OF LAW IN SUPPORT THEREOF

       DEFENDANTS RETIREMENT BOARD of the BERT BELL/PETE ROZELLE NFL

PLAYER RETIREMENT PLAN (“Retirement Board”) and DISABILITY BOARD of the NFL

PLAYER DISABILITY & NEUROCOGNITIVE BENEFIT PLAN (“Disability Board”),

collectively referred to here as the “Board Defendants,” move to dismiss Plaintiffs’ Class Action

Complaint (ECF 1) pursuant to Rule 12(b)(1) and Rule 12(b)(6) of the Federal Rules of Civil

Procedure.
            Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 2 of 27




                                                  TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii

INTRODUCTION .......................................................................................................................... 1

BACKGROUND ............................................................................................................................ 2

     I.      A Brief History Of The Retirement Plan ..........................................................................4

     II.     A Brief History Of The Disability Plan ............................................................................5

     III.    Funding And Duration Of Inactive A Benefits .................................................................5

             A.      Relevant terms of the Plan documents and summary plan descriptions ..................5

             B.      Relevant terms of the 2011 Collective Bargaining Agreement ...............................9

     IV. The Amendments Anticipated By The March 2020 Collective Bargaining
         Agreement .......................................................................................................................10

ARGUMENT & AUTHORITIES ................................................................................................ 12

     I.      Plaintiffs Do Not Have Standing To Pursue Counts I Through IV Against The
             Board Defendants. ..........................................................................................................12

             A.      Plaintiffs must establish that they have suffered an injury-in-fact that is
                     traceable to the Board Defendants. ........................................................................12

             B.      Plaintiffs cannot trace any injury to the Board Defendants because the Plans
                     have not been amended. .........................................................................................13

             C.      Even if the Plans are amended, Plaintiffs still cannot trace any injury to the
                     Retirement Board. ..................................................................................................14

             D.      Plaintiffs have not suffered an injury-in-fact because their claimed injuries
                     are remote and speculative.....................................................................................14

     II.     Counts I Through IV Fail As A Matter Of Law For The Additional Reason That
             Disability Benefits Do Not Vest Under The Plans. ........................................................15

     III.    Count V Fails As A Matter Of Law Because The Pleaded Facts Do Not Support
             A Plausible Breach-Of-Fiduciary-Duty Claim Against The Board Defendants.............20

CONCLUSION ............................................................................................................................. 23



                                                                     i
             Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 3 of 27




                                                   TABLE OF AUTHORITIES

Cases

Arpaio v. Obama, 797 F.3d 11 (D.C. Cir. 2015) .......................................................................... 22

Ashcroft v. Iqbal, 556 U.S. 662 (2009) ......................................................................................... 22

Black & Decker Disab. Plan v. Nord, 538 U.S. 822 (2003) ......................................................... 16

Blankenship v. Dominion Energy Transmission, Inc., __ F. App’x __, 2020 WL 3397740 (3d Cir.
  June 19, 2020) ........................................................................................................................... 18

Chiles v. Ceridian Corp., 95 F.3d 1505 (10th Cir. 1996) ............................................................. 20

**CNH Industrial N.V. v. Reese, 138 S. Ct. 761 (2018)................................................... 17, 18, 19

Curtiss-Wright Corp. v. Schoonejongen, 514 U.S. 73 (1995) ................................................ 16, 19

Eddy v. Colonial Life Ins. Co. of Am., 919 F.2d 747 (D.C. Cir. 1990) ......................................... 21

Haines v. Gen. Pension Plan of Int’l Union of Operating Engineers, 965 F. Supp. 2d 119
 (D.D.C. 2013) .............................................................................................................................. 7

Heimeshoff v. Hartford Life & Acc. Ins. Co., 571 U.S. 99 (2013)................................................ 13

In re Unisys Corp. Retiree Med. Ben. ERISA Litig., 58 F.3d 896 (3d Cir. 1995)................... 19, 20

Int’l Union of United Auto., Aerospace & Agric. Implement Workers of Am. v. Rockford
  Powertrain, Inc., 350 F.3d 698 (7th Cir. 2003) ........................................................................ 19

Int’l Union, United Auto., Aerospace & Agr. Implement Workers of Am., U.A.W. v. Skinner
  Engine Co., 188 F.3d 130 (3d Cir. 1999) .................................................................................. 18

IUE-CWA v. Gen. Elec. Co., 745 F. App’x 583 (6th Cir. 2018)................................................... 19

Keach v. U.S. Trust Co. N.A., 313 F. Supp. 2d 818 (C.D. Ill. 2004) ............................................ 22

Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992) ............................................................. 12, 13

**M & G Polymers USA, LLC v. Tackett, 574 U.S. 427 (2015) ................................ 16, 17, 18, 19

Maryland v. U.S. Dep’t of Educ., __ F. Supp. 3d __, 2020 WL 4039315 (D.D.C. July 17, 2020)
 ................................................................................................................................................... 22

Slate v. Pub. Def. Serv. for the D.C., 31 F. Supp. 3d 277 (D.D.C. 2014) ....................................... 3

Soland v. George Washington Univ., 60 F. Supp. 3d 60 (D.D.C. 2014) ...................................... 21


                                                                          ii
            Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 4 of 27




**Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016) .................................................................. 12, 15

Strumsky v. Washington Post Co., 842 F. Supp. 2d 215 (D.D.C. 2012)......................................... 7

Statutes

29 U.S.C. § 1022(a) ........................................................................................................................ 7

29 U.S.C. § 1104(a)(1)(A) ............................................................................................................ 19

29 U.S.C. § 1104(a)(1)(B) ............................................................................................................ 19

Regulations

29 C.F.R. § 2520.102-3(l) ............................................................................................................... 7




                                                                     iii
         Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 5 of 27




                                         INTRODUCTION

       This is a motion to dismiss all five claims stated against the Board Defendants. 1

       In Counts I through IV, Plaintiffs claim the disability benefits they receive from a set of

collectively bargained pension and welfare benefit plans are “vested” for life and cannot be

changed once “accepted.” These claims flatly contradict Supreme Court precedent

emphasizing—twice within the last six years, no less—the “traditional principle” that welfare

benefits, such as disability benefits, are not vested, and they typically last only for the term of the

collective bargaining agreement. That “traditional principle” is dispositive here, where the

history of bargaining between the NFL Players Association and the NFL Management Council

and the underlying collective bargaining agreement(s) clearly express an intent to limit benefits;

the plan documents do not say that disability benefits are vested, but instead expressly state that

the bargaining parties can amend or terminate benefits; the summary plan descriptions highlight

that disability benefits are not vested; and the bargaining parties have mutually agreed to the

benefit changes challenged by Plaintiffs. “‘When the intent of the parties [to limit benefits] is

unambiguously expressed in the contract, that expression controls, and the court’s inquiry should

proceed no further.’” CNH Industrial N.V. v. Reese, 138 S. Ct. 761, 766 (2018) (quoting M & G

Polymers USA, LLC v. Tackett, 574 U.S. 427, 443 (2015) (Ginsburg, J., concurring)). Plaintiffs’

claim that their disability benefits are “vested” or otherwise unalterable has no basis in fact or

law.

       Counts I through IV also fail because Plaintiffs lack standing to pursue their claims

against the Board Defendants. Plaintiffs have not suffered an injury-in-fact traceable to the


1
 This motion provides a relatively abbreviated introduction to Plaintiffs’ claims and the
background of this case to avoid repeating ground already covered in Defendant NFL
Management Council’s and Defendant NFL Players Association’s separate motions to dismiss.

                                                   1
         Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 6 of 27




Board Defendants because the NFL Players Association and the NFL Management Council have

not amended the plan documents to incorporate any of the challenged modifications to the

disability program proposed by the 2020 collective bargaining agreement. In addition, Plaintiffs’

speculation that the proposed changes may someday impact them does not constitute an injury-

in-fact sufficient to establish constitutional standing.

        In Count V, Plaintiffs claim the Board Defendants breached fiduciary duties of loyalty

and prudence by failing to disclose the changes to the disability benefit program as they were

being negotiated by the bargaining parties during the collective bargaining process in March

2020. Count V and the factual allegations supporting it have nothing to do with the Board

Defendants, however, and therefore Plaintiffs do not state a plausible breach-of-fiduciary-duty

claim against the Board Defendants. Even if Count V did implicate the Board Defendants,

Plaintiffs do not have standing to bring the claim because an injury-in-fact does not exist. The

claim impermissibly turns on the intervening and superseding conduct of all of the active NFL

players who voted to approve the 2020 collective bargaining agreement.

        For these reasons, as more fully set out below, the Board Defendants respectfully ask that

all claims against them be dismissed. 2

                                          BACKGROUND

        The Bert Bell/Pete Rozelle NFL Player Retirement Plan and the NFL Player Disability &

Neurocognitive Benefit Plan (the “Retirement Plan” and “Disability Plan,” respectively, and

together the “Plans”) are Taft-Hartley pension and welfare benefit plans established and

maintained by a series of collective bargaining agreements (“CBAs”) between the NFL



2
 This motion does not address Count VI of the Complaint, which is brought against the NFL
Players Association and the NFL Management Council, exclusively.

                                                   2
         Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 7 of 27




Management Council and the NFL Players Association. 4/1/14 Ret. Plan Doc. (“RPD,” Ex. A)

at 1; 4/1/19 Disab. Plan Doc. (“DPD,” Ex. B) at 1. 3

       The Board Defendants are the administrators and “named fiduciaries,” as defined by

ERISA, of the Plans. Compl. ¶¶ 14, 16. Each Board has six voting members: three individuals

appointed by the Management Council, and three individuals appointed by the Players

Association. Compl. ¶¶ 12-13; RPD § 8.1; DPD § 9.1. The Board Defendants are “responsible

for implementing and administering the Plan[s], subject to the terms of the Plan[s] and Trust[s]”

that fund them. RPD § 8.2; DPD § 9.2. Together, the Plans provide a range of benefits to

eligible participants (“Players”), including the “Inactive A” total and permanent disability

(“T&P”) benefit at issue in this case.

       The rules surrounding T&P benefits are numerous and complex. At the risk of

oversimplification, a Player will receive T&P benefits under the Plans’ “General Standard” if the

Retirement Board or the Disability Board, as the case may be, determines that he is “unable to

engage in any occupation or employment.” RPD § 5.2(a); DPD § 3.1(c)-(d). To help make this

determination, the Plans typically refer Players for evaluations with one or more “Neutral

Physicians” in various medical specialties, including orthopedics, neurology, neuropsychology,

and psychiatry. See RPD § 5.2(c) (describing the medical evaluation process); DPD § 3.3(a)


3
  Plaintiffs reference the terms of the Plans throughout the Complaint, and allege that the April 1,
2014 Retirement Plan document and the April 1, 2019 Disability Plan document are the
“relevant” plan documents. Compl. ¶¶ 19-20. In fact, the Retirement Plan was amended and
restated as of April 1, 2017. The 2014 version cited by Plaintiffs is the same in all material
respects as the 2017 version, however, and therefore the Board Defendants cite the 2014 version
of the Retirement Plan referenced in the Complaint. The Court may consider these documents in
connection with the Board Defendants’ motion to dismiss. See Slate v. Pub. Def. Serv. for the
D.C., 31 F. Supp. 3d 277, 287 (D.D.C. 2014) (“Courts have considered documents attached to
motions to dismiss and opposition papers without converting the motion into one for summary
judgment when the documents were referenced in the Complaint and were central to the
plaintiff’s claims.”).

                                                 3
           Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 8 of 27




(same); RPD § 11.3 (describing the role of Neutral Physicians); DPD § 12.3 (same). The Neutral

Physicians personally evaluate Players and provide reports “on [their] condition as necessary for

the [Boards] to make an adequate determination as to [each] Player’s physical or mental

condition.” RPD § 11.3(b); DPD § 12.3(b). Alternatively, under the Plan’s “Social Security

Standard,” a Player will be deemed to be totally and permanently disabled under the Plans, and

can skip the Neutral Physician evaluation process altogether, if he shows that he already receives

disability benefits from the Social Security Administration. RPD § 5.2(b); DPD § 3.2; Compl. ¶¶

23, 29.

          The Inactive A benefit is one of four categories of T&P benefits available to Players who

qualify for T&P benefits under the General Standard and the Social Security Standard. The

minimum Inactive A benefit is currently $11,250 per month, Compl. ¶¶ 30-31, and most Players

awarded Inactive A benefits receive this amount, free from any third-party offsets. The only

mandatory offset is for “any disability benefits provided by an employer other than the League”

or an NFL Club. RPD § 5.5; DPD § 3.6.

I.        A Brief History Of The Retirement Plan

          The origins of the Retirement Plan date to 1962, when collective bargaining between the

Management Council and the Players Association produced the Bert Bell NFL Player Retirement

Plan (“Bert Bell Plan”). RPD at 1. The Bert Bell Plan and the benefits it provided evolved over

a series of subsequent collective-bargaining sessions in 1970, 1977, and 1982. Id. In 1989, the

Pete Rozelle NFL Player Retirement Plan (“Pete Rozelle Plan”) was adopted to provide

additional retirement benefits. Id.

          In 1993, the Management Council and the Players Association agreed to merge the Bert

Bell Plan and the Pete Rozelle Plan to form what is known today as the Bert Bell/Pete Rozelle

NFL Player Retirement Plan. Id. The Retirement Plan has been amended numerous times since
                                                  4
         Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 9 of 27




1993, and until recently was maintained pursuant to the August 4, 2011 CBA executed between

the Management Council and the Players Association. Id. See also 8/4/11 CBA (Ex. C) Art. 53

§ 1 (“The Bert Bell/Pete Rozelle NFL Player Retirement Plan… will be continued and

maintained in full force and effect during the term of this Agreement…. The Retirement Plan,

and all past and future amendments thereto as adopted in accordance with the terms of that Plan,

are incorporated by reference and made a part of this Agreement.…”).

II.    A Brief History Of The Disability Plan

       The 1993 CBA that led to the formation of the Retirement Plan also created the NFL

Player Supplemental Disability Plan (“Supplemental Disability Plan”). DPD at 1. As its name

suggests, the Supplemental Disability Plan was established to provide certain Players with

supplemental disability benefits that the Retirement Plan could not provide under federal law.

The Supplemental Disability Plan was amended a number of times and was eventually renamed

the NFL Player Disability & Neurocognitive Benefit Plan. Id. Like the Retirement Plan, the

Disability Plan was until recently maintained pursuant to the August 4, 2011 CBA. See 8/4/11

CBA Art. 61 § 1 (terminating the Supplemental Disability Plan, and establishing in its place the

Disability Plan to “be continued and maintained in full force and effect during the term of this

Agreement”).

III.   Funding And Duration Of Inactive A Benefits

       A.      Relevant terms of the Plan documents and summary plan descriptions

       The Plans work in tandem to provide T&P benefits to a subset of Players. The

Retirement Plan governed all applications for T&P benefits received prior to January 1, 2015.

RPD at 1; DPD at 1. If a Player applied before that date and was awarded Inactive A benefits, as

relevant here, the Retirement Plan funded a portion of the benefit, and the Disability Plan paid

the rest. Compl. ¶ 31. Players like Plaintiff Vincent Majkowski, who were awarded Inactive A

                                                 5
        Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 10 of 27




benefits prior to January 1, 2015, therefore receive a portion of their benefit from the Retirement

Plan, and a portion of their benefit from the Disability Plan.

        Effective January 1, 2015, T&P applications and awards shifted from the Retirement Plan

to the Disability Plan exclusively. RPD at 1; DPD at 1. Players like Plaintiff Aveion Cason,

who applied for benefits after that date, did so under the Disability Plan, and they receive T&P

benefits from the Disability Plan alone. Compl. ¶ 30.

        Regardless of whether the benefit is paid by the Retirement Plan, the Disability Plan, or

both, the Inactive A benefit for all Players was set to reduce from $11,250 per month to

$4,000 per month on April 1, 2021.

        Table 1 below illustrates these concepts as they apply to Plaintiffs specifically.

                                               Table 1
                                                         Current Funding
               Date of         Relevant Plan                                   Funding Source &
                                                         Source & Amount
               Application     Documents &                                     Amount Effective
                                                         for Inactive A T&P
               & Award         Provisions                                      4/1/21
                                                         Benefits
 Plaintiff Before              RPD Art. 5 (providing     Retirement Plan —     Retirement Plan —
 Majkowski 1/1/15              disability standards      $4,000 per month      $4,000 per month
                               and amount of base        (RPD § 5.5(b))        (RPD § 5.5(b))
                               benefit)
                                                         Disability Plan —     Disability Plan —
                               DPD Art. 4 (providing     $7,250 per month      $0 (DPD § 4.2)
                               supplemental              (DPD § 4.2)
                               benefit)
 Plaintiff     After 1/1/15    DPD Art. 3 (providing     Disability Plan —     Disability Plan —
 Cason                         disability standards      $11,250 per month     $4,000 per month
                               and amount of             (DPD § 3.6(b))        (DPD § 3.6(b))
                               benefit)

        The Plans have substantively identical duration-of-benefit provisions, as alluded to in the

Complaint. See, e.g., Compl. ¶¶ 25, 33 (citing duration-of-benefit provisions and alleging

(incorrectly) that the disability benefits are vested “for life”). The provisions state that T&P


                                                  6
        Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 11 of 27




benefits “will be payable until the earlier of (a) the cessation of the Player’s total and permanent

disability, (b) the termination of his benefits under [a separate provision that requires Players to

attend periodic evaluations and submit tax and Social Security records], or (c) the Player’s

death.” RPD § 5.9; DPD § 3.11.

       Neither Plan states that T&P benefits are “vested” in any amount or that the terms under

which they are provided are unalterable. Putting aside the automatic reduction that would take

place on April 1, 2021 (noted above), both Plans contain reservation-of-rights language that

allows the bargaining parties to amend or terminate the Plans and the disability benefits they

provide. The Retirement Plan says the Management Council and the Players Association “when

acting jointly, may amend th[e] Plan in any respect and may terminate th[e] Plan.” RPD § 10.2.

The Disability Plan similarly states, in pertinent part, that it may “be amended or terminated by

joint action of the NFLPA and the Management Council while there is a Collective Bargaining

Agreement in effect.” DPD § 10.1.

       The Summary Plan Descriptions (“SPDs”) for both Plans highlight the bargaining

parties’ ability to modify or amend the Plans, as depicted below. 4


4
  ERISA mandates that SPDs be provided to plan participants and beneficiaries, that they “be
written in a manner calculated to be understood by the average plan participant,” and that they
“be sufficiently accurate and comprehensive to reasonably apprise such participants and
beneficiaries of their rights and obligations under the plan.” 29 U.S.C. § 1022(a). Federal
regulations require SPDs to “include a summary of any plan provisions governing the authority
of the plan sponsors or others to terminate the plan or amend or eliminate benefits under the plan
and the circumstances, if any, under which the plan may be terminated or benefits may be
amended or eliminated….” 29 C.F.R. § 2520.102-3(l). The Court may therefore consider the
SPDs in connection with this motion to dismiss because they too are central to Plaintiffs’ claims.
See Haines v. Gen. Pension Plan of Int’l Union of Operating Engineers, 965 F. Supp. 2d 119,
123 (D.D.C. 2013) (“[W]hen a complaint centers on plan benefits, the key plan documents are
properly considered without converting the motion to dismiss into one for summary judgment.”);
Strumsky v. Washington Post Co., 842 F. Supp. 2d 215, 218 (D.D.C. 2012) (finding that
summary plan description was properly considered in connection with a plaintiff’s claim for
benefits).

                                                  7
        Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 12 of 27




                Retirement Plan                                    Disability Plan




      (12/18 Ret. Plan SPD, Ex. D, at 42.)              (8/19 Disab. Plan SPD, Ex. E, at 47.)

       The SPD for the Retirement Plan alludes to vesting of pension benefits—as opposed to

disability benefits—when it states that “no amendment may reduce the value of any pension

benefit already earned.” Ret. Plan SPD at 42 (emphasis added). Because the Disability Plan

provides only disability benefits, its SPD (and its Plan document) makes no such distinction.

The following advisory appears in the Disability Plan SPD in three separate places:




                              (8/19 Disab. Plan SPD at 18, 26, 31.)




                                                8
        Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 13 of 27




This statement also appears in the Disability Plan SPD:




                                   (8/19 Disab. Plan SPD at 42.)

       B.      Relevant terms of the 2011 Collective Bargaining Agreement

       The 2011 CBA was “effective from August 4, 2011 until the last day of the 2020 League

Year,” i.e., March 31, 2020. 8/4/11 CBA Art. 69 § 1. See id. at 1 (defining “League Year”).

       In Article 61 of the 2011 CBA, the Players Association and the Management Council

agreed to move the funding and provision of disability benefits from the Retirement Plan to the

Disability Plan, and they further agreed that the Disability Plan and its benefits would “be

continued and maintained in full force and effect during the term of th[e] Agreement.” 8/4/11

CBA Art. 61 § 1. When the CBA terminated, disability benefits would automatically reduce (to

$4,000, as discussed above). 8/4/11 CBA Art. 61 § 4 (“After the term of the Agreement, the

portion of the disability benefit that would have been paid under the Retirement Plan but for the

changes made pursuant to this Article shall continue to be paid from the Disability Plan,

provided that the player continues to qualify for the benefit.”). But otherwise, the funding,

accrual, and payment of benefits ended with the expiration of the 2011 CBA:

       No NFL Club shall have any obligation, directly or indirectly, to contribute to…
       the NFL Player Disability Plan (except that portion of the Disability Plan
       referenced in Section 4 of Article 61)… (individually, a “Player Benefit
       Arrangement”) with respect to any year following expiration of this Agreement
       except to the extent required by the Internal Revenue Code or other applicable
       laws except to the extent preempted by ERISA. Each Player Benefit
       Arrangement shall be amended to prevent any employer-provided benefit from
       accruing or being otherwise credited or earned thereunder with respect to any year
       following the expiration of this Agreement, and to provide that no expense
       incurred in maintaining the Player Benefit Arrangement in a year following the


                                                 9
          Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 14 of 27




          expiration of this Agreement shall be paid, directly or indirectly, by an NFL Club
          except to the extent required by law.

8/4/11 CBA Art. 52 § 4(a).

          The 2011 CBA was the “complete understanding of the parties on all subjects covered”

by it. 8/4/11 CBA Art. 2 § 4(a). The 2011 CBA could be modified, but only by “mutual

consent” of the parties. Id. See also 8/4/11 CBA Art. 70 § 9 (noting that the CBA could be

modified “by a written agreement signed by authorized representatives of the parties”).

IV.       The Amendments Anticipated By The March 2020 Collective Bargaining
          Agreement

          As the expiration date of the 2011 CBA approached, the Management Council and the

Players Association engaged in another round of collective bargaining and, on March 15, 2020,

executed another CBA. See generally 3/15/20 CBA (Ex. F).

          Plaintiffs challenge certain aspects of the 2020 CBA that would (i) introduce a Social

Security offset for Players receiving Inactive A T&P benefits, (ii) modify the existing Neutral

Physician evaluation process to include a “whole-person” type of assessment, and (iii) eliminate

the Social Security eligibility provision. 5 On each of these issues, the 2020 CBA states:

      •   The bargaining parties “shall amend Sections 3.6 and 4.2 of the Disability Plan” to
          reduce the amount of Inactive A benefits a Player receives by the amount of Social
          Security disability benefits he receives, effective January 1, 2021. 3/15/20 CBA Art. 60 §
          4 (emphasis added).




5
 Article 60 of the new CBA continues the $11,250 minimum monthly payment for Inactive A
benefits—currently set to reduce to $4,000 per month on April 1, 2021—for another 10 years.
3/15/20 CBA Art. 60 § 2 (“Unless otherwise stated below, the minimum benefit amounts
currently in effect under the Disability Plan before April 1, 2021, shall remain in effect for the
duration of this agreement.”). Plaintiffs do not challenge the CBA to the extent it would
continue funding benefits that would automatically reduce on April 1, 2021 without it.

                                                  10
        Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 15 of 27




   •   The bargaining parties “agree to amend Section 3.1 of the Disability Plan to base the
       determination that a Player is totally and permanently disabled on a ‘whole person’
       evaluation of the Player[,] with such amendment to be effective on April 1, 2024. By
       June 1, 2020, a three-person panel shall be established to assist the bargaining parties in
       developing the whole-person evaluation process. The bargaining parties shall appoint
       one person each to the panel, and shall jointly appoint the third person to the panel. Any
       dispute between the bargaining parties over the evaluation process shall be decided by a
       majority vote of the panel. Solely for purposes of evaluating the whole-person evaluation
       process, and not for determining a player’s eligibility for T&P benefits, for the Plan Year
       commencing April 1, 2023, players applying for T&P benefits shall be evaluated under
       both the evaluation process in effect under the Disability Plan as of the effective date of
       this Agreement, and under the whole-person evaluation developed under this Section 5.
       Effective April 1, 2024, the whole-person evaluation process shall be the basis for
       determining whether a player is totally and permanently disabled. The bargaining parties
       may re-evaluate the whole-person evaluation process again before April 1, 2025.” Id. § 5
       (emphasis added).

   •   “The [bargaining] parties shall amend Section 3.2 of the Disability Plan by adding a
       subsection 3.2(c) to state that as of April 1, 2024, a Social Security determination of
       disability does not establish a Player’s eligibility for benefits under th[e] Disability Plan.”
       Id. § 6 (emphasis added).

Plaintiffs claim the foregoing changes will reduce or eliminate their disability benefits. Compl.

¶¶ 71, 107, 115.

       The Management Council and the Players Association have not yet amended the

Disability Plan to implement any of the changes enumerated above. The 2020 CBA does not

envision any amendments to the Retirement Plan’s T&P provisions. See generally 3/15/20 CBA

Art. 53 §§ 1-6 (“continu[ing] and maintain[ing the Retirement Plan] in full force and effect

during the term of this Agreement,” and generally enhancing the pension benefits provided by

the Retirement Plan through a series of anticipated amendments).

                                                 11
        Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 16 of 27




                                ARGUMENT & AUTHORITIES

I.      Plaintiffs Do Not Have Standing To Pursue Counts I Through IV Against The
        Board Defendants.

        In Counts I and II, Plaintiffs challenge the anticipated changes to the disability program

under the theory that implementation of these provisions will reduce or eliminate their disability

benefits. Compl. ¶¶ 107, 115. Counts III and IV do not identify any different or additional

impact of the proposed amendments, and thus appear to spring from the same premise. These

nebulous allegations of future harm do not give Plaintiffs standing to pursue claims against the

Board Defendants.

        A.      Plaintiffs must establish that they have suffered an injury-in-fact that is
                traceable to the Board Defendants.

        As the party invoking this Court’s jurisdiction, Plaintiffs must establish subject matter

jurisdiction by showing they have Article III standing. Lujan v. Defenders of Wildlife, 504 U.S.

555, 561 (1992). To do so, Plaintiffs must satisfy three elements.

        First, Plaintiffs “must have suffered an ‘injury in fact’—an invasion of a legally protected

interest which is (a) concrete and particularized, and (b) actual or imminent, not conjectural or

hypothetical.” Lujan, 504 U.S. at 560 (citations and quotations omitted). A particularized injury

is one that affects a plaintiff in a personal and individual way. Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1548 (2016). To be concrete, an injury “must actually exist.” Id. at 1548. Plaintiffs

cannot satisfy the demands of Article III by “alleg[ing] a bare procedural violation, divorced

from any concrete harm.” Id. at 1549 (“Congress’ role in identifying and elevating intangible

harms does not mean that a plaintiff automatically satisfies the injury-in-fact requirement

whenever a statute grants a person a statutory right and purports to authorize that person to sue to

vindicate that right.”).



                                                 12
        Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 17 of 27




       Second, “there must be a causal connection between the injury and the conduct

complained of—the injury has to be ‘fairly… trace[able] to the challenged action of the

defendant….’” Lujan, 504 U.S. at 560 (citations omitted) (alteration in original).

       Third, it must be “likely,” not merely “‘speculative,’ that the injury will be ‘redressed by

a favorable decision.’” Id. at 561 (citation omitted).

       B.      Plaintiffs cannot trace any injury to the Board Defendants because the Plans
               have not been amended.

       The Board Defendants are the administrators and “named fiduciaries” of the Retirement

Plan and the Disability Plan. Compl. ¶¶ 14, 16. As ERISA fiduciaries, the Board Defendants’

chief responsibility is to administer the plans “in accordance with the documents and instruments

governing the plan[s].” 29 U.S.C. § 1104(a)(1)(D). See also Heimeshoff v. Hartford Life & Acc.

Ins. Co., 571 U.S. 99, 108 (2013) (“The plan, in short, is at the center of ERISA. [E]mployers

have large leeway to design disability and other welfare plans as they see fit. And once a plan is

established, the administrator’s duty is to see that the plan is maintained pursuant to [that] written

instrument. This focus on the written terms of the plan is the linchpin of a system that is [not] so

complex that administrative costs, or litigation expenses, unduly discourage employers from

offering [ERISA] plans in the first place.”) (internal quotation marks and citations omitted;

alterations in original); RPD § 8.2 (describing authority of the Retirement Board, and noting that

the Retirement Board is “responsible for implementing and administering the Plan, subject to the

terms of the Plan and Trust”); DPD § 9.2 (describing authority of the Disability Board, and

noting that the Disability Board is “responsible for implementing and administering the Plan,

subject to the terms of the Plan and Trust”).

       The Board Defendants do not have the authority to amend the Plans, as Plaintiffs

acknowledge. See Compl. ¶ 27 (noting that the Retirement Board does not have the ability to


                                                 13
        Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 18 of 27




amend the Retirement Plan in a way that would directly affect the value of benefits payable by

the plan); id. ¶ 34 (noting that the Disability Board does not have the power to amend the

Disability Plan). They enforce the terms of the Plans as written.

        Because the bargaining parties have not formally amended the Plans to incorporate the

changes envisioned by the 2020 CBA, the Board Defendants are not yet applying any of the

provisions that Plaintiffs find objectionable. As a result, the Board Defendants have not acted

against Plaintiffs’ interests, and Plaintiffs have no injury traceable to the Board Defendants at

this time.

        C.     Even if the Plans are amended, Plaintiffs still cannot trace any injury to the
               Retirement Board.

        Plaintiffs lack standing to bring claims against the Retirement Board regardless of

whether or when the bargaining parties amend the Plans. If the bargaining parties adopt every

provision contemplated by the 2020 CBA, Plaintiffs still would have no injury traceable to the

Retirement Board because the 2020 CBA does not propose a single disability-related amendment

to the Retirement Plan. See generally 3/15/20 CBA Art. 53 §§ 1-6 (“continu[ing] and

maintain[ing the Retirement Plan] in full force and effect during the term of this Agreement,”

and generally enhancing the pension benefits provided by the Retirement Plan through a series of

anticipated amendments). All of the challenged amendments relate to the Disability Plan, which

falls under the purview of the Disability Board. See generally 3/15/20 CBA Art. 60 §§ 4-6

(describing anticipated amendments to the Disability Plan).

        D.     Plaintiffs have not suffered an injury-in-fact because their claimed injuries
               are remote and speculative.

        Plaintiffs lack standing to challenge the whole-person evaluation process because their

claimed injury is purely speculative. The whole-person evaluation process is 3 ½ years from

implementation. 3/15/20 CBA Art. 60, §§ 5-6. The bargaining parties have agreed to develop

                                                 14
        Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 19 of 27




the process during that time span. See id. at § 5 (explaining that the bargaining parties will

appoint a panel “to assist the bargaining parties in developing the whole-person evaluation

process”). Once the whole-person evaluation process is developed and implemented, “the

bargaining parties may [still] re-evaluate the… process again before April 1, 2025.” Id.

       No one—not even Plaintiffs—knows what shape the whole-person evaluation process

will take, or whether it will adversely impact Plaintiffs. Plaintiffs’ allegation that the process

will be “harder-to-meet” than the current Neutral evaluation process or the Social Security

eligibility standard, and that they are “likely” to “lose their vested lifetime T&P disability

benefits,” Compl. ¶ 71, is rank speculation, not an injury-in-fact that “actually exist[s].” Spokeo,

136 S. Ct. at 1548.

       Plaintiffs lack standing to challenge the Social Security offset because their claimed

injury is more than speculative—it seems non-existent. The Complaint does not allege that

either Plaintiff receives Social Security disability benefits now or that they will receive them in

the future. Therefore Plaintiffs have not established that they would be impacted by the offset,

assuming it is formally adopted and implemented by January 1, 2021 or at some point thereafter.

II.    Counts I Through IV Fail As A Matter Of Law For The Additional Reason That
       Disability Benefits Do Not Vest Under The Plans.

       In Counts I and II, Plaintiffs allege the changes anticipated by the 2020 CBA will

impermissibly reduce or eliminate “vested lifetime rights” to disability benefits. Compl. ¶¶ 107,

115. In Counts III and IV Plaintiffs bring parallel claims alleging the 2020 CBA changes violate

contract law because Plaintiffs’ right to disability benefits is “fixed at the time of acceptance.” 6



6
  Although pleaded as separate causes of action, the Board Defendants have not identified any
case law supporting Plaintiffs’ theory that welfare benefits are unalterable once accepted.
Conceptually, this time-of-acceptance claim is the same as Plaintiffs’ vesting claim. Practically,
the claim contradicts Plaintiffs’ vesting argument because the terms of the Plans that Plaintiffs
                                                  15
        Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 20 of 27




Compl. ¶¶ 120, 128. These claims fail as a matter of law because T&P benefits are not vested,

and nothing in ERISA or federal common law prevents the bargaining parties from amending the

Plans or modifying the disability benefit framework, as they have done numerous times over the

past six decades. 7

        Two recent Supreme Court cases obliterate Plaintiffs’ vested-benefit claims. The first is

M & G Polymers USA, LLC v. Tackett, 574 U.S. 427 (2015). In Tackett, the plaintiffs were

retirees who—along with their union—alleged that a collectively bargained welfare benefit plan

created vested health care benefits that survived the expiration of the bargaining agreement. 574

U.S. at 430. The Court began its analysis with the observation that ERISA treats pension

benefits differently than welfare and disability benefits: “Although ERISA imposes elaborate

minimum funding and vesting standards for pension plans, it explicitly exempts welfare benefits

plans from those rules.” 574 U.S. at 434 (internal citations omitted). Consequently, plan

sponsors “have large leeway to design disability and other welfare benefit plans as they see fit,”

574 U.S. at 435 (quoting Black & Decker Disab. Plan v. Nord, 538 U.S. 822, 833 (2003)), and

they “are generally free under ERISA, for any reason at any time, to adopt, modify, or terminate

welfare plans.” 574 U.S. at 435 (quoting Curtiss-Wright Corp. v. Schoonejongen, 514 U.S. 73,

78 (1995)).

        Against this statutory backdrop, the Court said the central question was whether the

parties intended to vest welfare benefits for life, and to answer that question the Court turned to



allegedly “accepted” drastically reduce Plaintiffs’ benefits (to $4,000 per month) starting April 1,
2021.
7
 Plaintiff Cason played in the NFL between 2001 to 2008. Compl. ¶ 10. Plaintiff Majkowski
played in the NFL between 1987-1996. Compl. ¶ 11. Given the timeframe in which they
played, both Plaintiffs participated in the bargaining process that created and/or modified the
disability benefits provided by the Plans.

                                                 16
        Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 21 of 27




the terms of bargaining agreement and plan documents and “ordinary principles of contract law.”

574 U.S. at 435. The Court noted there is no presumption that welfare benefits vest in the

collective bargaining context. 574 U.S. at 438 (a rule that “plac[es] a thumb on the scale in favor

of vested retiree benefits in all collective-bargaining agreements” “has no basis in ordinary

principles of contract law”). To the contrary, the “traditional principle” is that benefits typically

last only for the term of the bargaining agreement. 574 U.S. at 441-42. To overcome this

principle, the contractual documents must clearly, explicitly, and unambiguously create a right to

lifetime vested benefits. 574 U.S. at 442 (holding that “when a contract is silent as to the

duration of retiree benefits, a court may not infer that the parties intended those benefits to vest

for life”); id. at 441 (noting “that courts should not construe ambiguous writings to create

lifetime promises”).

       The Court revisited these principles just three years later, in CNH Industrial N.V. v.

Reese, 138 S. Ct. 761 (2018) (per curiam). In Reese, retired employees again claimed—with

support from their union—that collective bargaining agreements created a vested right to lifetime

welfare benefits. 138 S. Ct. at 764. The Court again invoked ordinary contract principles and

rejected an attempt to transform alleged contractual ambiguity into a vested right to benefits.

The Justices criticized the appellate court for distorting the text of the bargaining agreement,

failing to apply general durational clauses, erroneously presuming vesting from the agreement’s

silence, and contradicting how Congress specifically defined key terms in ERISA. 138 S. Ct. at

766. The Court also remarked that “[i]f the parties meant to vest health care benefits for life,

they easily could have said so in the text [of the agreement]. But they did not.” 138 S. Ct. at

766. “‘When the intent of the parties is unambiguously expressed in the contract, that expression




                                                 17
        Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 22 of 27




controls, and the court’s inquiry should proceed no further.’” 138 S. Ct. at 766 (quoting Tackett,

574 U.S. at 443 (Ginsburg, J., concurring)).

       The takeaway from Tackett and Reese is that this Court’s “inquiry should proceed no

further” than the terms of the 2011 CBA and the Plans, Reese, 138 S. Ct. at 766, because when

read together those documents clearly and unambiguously do not create a vested right to T&P

benefits for multiple reasons. First, nothing in the CBA or the Plan documents state that T&P

benefits are vested or otherwise unalterable. See Reese, 138 S. Ct. at 766 (“If the parties meant

to vest health care benefits for life, they easily could have said so in the text.”); Blankenship v.

Dominion Energy Transmission, Inc., __ F. App’x __, 2020 WL 3397740, *2 (3d Cir. June 19,

2020) (“A collective bargaining agreement that intends to create a fixed, lifetime right to health

insurance benefits—in other words, one that ‘vest[s]’ welfare benefits to its employees—must do

so ‘in clear and express language.’”) (quoting Int’l Union, United Auto., Aerospace & Agr.

Implement Workers of Am., U.A.W. v. Skinner Engine Co., 188 F.3d 130, 139 (3d Cir. 1999)).

Second, the CBA and the Plans specify that disability benefits are funded and fully paid only for

the duration of the CBA. See, e.g., Table 1, supra; 8/4/11 CBA Art. 52 § 4(a); id. Art. 61 § 4.

Third, the Plans and the SPDs describing them state that the bargaining parties reserve the right

to amend or terminate the Plans and the disability benefits they provide. RPD § 10.2; DPD §

10.1; Ret. Plan SPD at 42; 8/19 Disab. Plan SPD at 42. Fourth, if the point of interpreting the

CBA and the Plans is to divine the bargaining parties’ intentions, the Players Association’s

opposition to Plaintiffs’ claim for vested benefits speaks volumes. See, e.g., Tackett, 574 U.S. at

435 (“In this endeavor, as with any other contract, the parties’ intentions control.”) (quotation

marks and citation omitted). The Board Defendants are unaware of another case in which a




                                                  18
        Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 23 of 27




plaintiff pursued—much less prevailed on—a claim for lifetime vested benefits when his union

also opposed the claim.

       “[T]he only reasonable interpretation” to be drawn from the CBA and the Plan

documents is that disability benefits do not vest, Reese, 138 S. Ct. at 766, and as contemplated

by ERISA the bargaining parties have the power, “for any reason at any time,… to modify” the

disability program. Tackett, 574 U.S. at 435 (quoting Schoonejongen, 514 U.S. at 78). Counts I

through IV accordingly fail as a matter of law.

       Plaintiffs may argue that the Plans’ duration-of-benefit provisions (which state that T&P

benefits will be payable until the Player’s death) create a vested interest. Compl. ¶¶ 25, 33.

Courts of Appeal from nearly every circuit have rejected this argument. See, e.g., In re Unisys

Corp. Retiree Med. Ben. ERISA Litig., 58 F.3d 896, 905-06 (3d Cir. 1995) (affirming district

court’s conclusion that the fact employer used terms such as “lifetime” or “for life” to describe

medical benefits, while reserving the right to amend those benefits, did not demonstrate an intent

to vest); IUE-CWA v. Gen. Elec. Co., 745 F. App’x 583, 592 (6th Cir. 2018) (“Most recently, in

Fletcher v. Honeywell Int’l, Inc.[, 892 F.3d 217 (6th Cir. 2018)], we took the case law one step

further, holding that language providing that ‘[u]pon the death of a retiree, the Company will

continue coverage for the spouse and dependent children for their lifetime,’ neither indicated nor

even implied that the agreement provided healthcare to retirees until their deaths.”); Int’l Union

of United Auto., Aerospace & Agric. Implement Workers of Am. v. Rockford Powertrain, Inc.,

350 F.3d 698, 703 (7th Cir. 2003) (employer reserved right to modify, amend, suspend, or

terminate the plan, and therefore welfare benefits were not vested despite language that “health

coverage is continued until... death”). See also Chiles v. Ceridian Corp., 95 F.3d 1505, 1512 n.2

(10th Cir. 1996), abrogated on other grounds by Tomlinson v. El Paso Corp., 653 F.3d 1281



                                                  19
        Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 24 of 27




(10th Cir. 2011) (noting “the weight of case authority supports the Unisys approach” and citing

the Fourth, Eighth, and Eleventh circuits). These durational clauses must be read in light of the

Plans’ reservation-of-rights provisions. “An employer who promises lifetime [welfare] benefits,

while at the same time reserving the right to amend the plan under which those benefits were

provided, has informed plan participants of the time period during which they will be eligible to

receive benefits provided the plan continues to exist.” In re Unisys, 58 F.3d at 904 (emphasis in

original).

III.    Count V Fails As A Matter Of Law Because The Pleaded Facts Do Not Support A
        Plausible Breach-Of-Fiduciary-Duty Claim Against The Board Defendants.

        In Count V, Plaintiffs allege the Board Defendants and the Players Association breached

fiduciary duties of loyalty and prudence imposed by ERISA section 404(a)(1)(A) & (B), 29

U.S.C. § 1104(a)(1)(A) & (B), by failing to disclose complete and accurate information about the

changes to the disability program contemplated by the 2020 CBA. 8 Compl. ¶¶ 136-138. This

claim fails as a matter of law as to the Board Defendants because the Complaint is devoid of

facts suggesting that the Board Defendants owed or breached any duty to disclose information

about the impact of potential amendments to the disability program.

        Paragraphs 139 and 140 of the Complaint provide the gist of Count V. In those two

paragraphs, Plaintiffs allege that the Board Defendants breached their fiduciary duties by:

        (1) omitting material information about the changes to players and their
        beneficiaries through class-wide Tweets and emails; (2) ignor[ing] requests by

8
  Section 404(a) of ERISA requires a plan fiduciary to “discharge his duties with respect to a
plan solely in the interest of the participants and beneficiaries” for the purpose of providing
benefits, and to act “with the care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such matters would use
in the conduct of an enterprise of a like character and with like aims.” 29 U.S.C. § 1104(a)(1)(A)
& (B).



                                                20
         Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 25 of 27




         participants and their beneficiaries for clarification of their disability benefits by
         email; (3) sen[ding] out written plan communication[s] leading up to, and after,
         the vote on the 2020 CBA that omitted material information; and (4) omit[ting]
         material information in written communications that those currently receiving
         T&P disability benefits could lose their disability benefits based on a reevaluation
         under the whole-person evaluation process.

Compl. ¶ 139. According to Plaintiffs, they were “harmed” by these acts and omissions because

(1) they “improperly influence[ed] active [NFL] players to vote in favor of the disability

amendments in the 2020 CBA,” and (2) they “imped[ed] the ability of Plaintiffs… from [sic]

mobilizing to influence the vote by the active players against the proposed 2020 CBA.” Compl.

¶ 140.

         None of the allegations supporting Count V have anything to do with the Board

Defendants, as the section of the Complaint dedicated to the alleged “Misleading and Inaccurate

Plan Communications” makes clear. See Compl. ¶¶ 72-87 (alleging that the Players Association

issued misleading communications before and after the vote on the 2020 CBA). Plaintiffs do not

allege that the Board Defendants (i) participated in the collective bargaining process; (ii) knew

about the changes to the disability program that were proposed during the collective bargaining

process; (iii) were asked by Plaintiffs or any other Player to explain or provide information about

the proposed changes; or (iv) knowingly failed to provide material information about the

proposed changes. The absence of allegations such as these is fatal to Count V. “ERISA does

not impose a duty to disclose future changes to plans prior to their formal adoption unless a

beneficiary has made a specific inquiry or the fiduciary has made a statement about future plans

that would be misleading absent further disclosure.” Soland v. George Washington Univ., 60 F.

Supp. 3d 60, 64-65 (D.D.C. 2014). See also Eddy v. Colonial Life Ins. Co. of Am., 919 F.2d 747

(D.C. Cir. 1990) (reasoning fiduciary may have an “affirmative duty to inform” where the

fiduciary has “knowledge of prejudicial acts”). ERISA imposes duties of loyalty and prudence

                                                  21
        Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 26 of 27




on plan administrators, not a duty of omniscience. See Keach v. U.S. Trust Co. N.A., 313 F.

Supp. 2d 818, 863 (C.D. Ill. 2004) (“[Fiduciary duties are] not equivalent to a standard of

absolute liability, as ERISA fiduciaries are only required to exercise prudence, not prescience or

omniscience.”). Count V does not state a plausible breach-of-fiduciary-duty claim against the

Board Defendants, and it should be dismissed. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(“To survive a motion to dismiss, a complaint must contain sufficient factual matter” to “state a

claim to relief that is plausible on its face.”) (citation and internal quotation marks omitted).

       Assuming for the sake of argument that Count V does implicate the Board Defendants,

Plaintiffs lack standing to pursue the claim. Plaintiffs allege that, if they had only received

information about the potential changes to the disability program, “former players [like

themselves] would have been able to mobilize effectively against ratification of the 2020 CBA”

by active players, and “the ratification vote [by active players] would have likely failed.”

Compl. ¶ 141. Such speculation—wholly dependent on the intervening and superseding actions

of third parties—does not give a plaintiff constitutional standing. 9 See, e.g., Arpaio v. Obama,

797 F.3d 11, 21 (D.C. Cir. 2015) (“When considering any chain of allegations for standing

purposes, we may reject as overly speculative those links which are predictions of future events

(especially future actions to be taken by third parties).”) (citation omitted); Maryland v. U.S.

Dep’t of Educ., __ F. Supp. 3d __, 2020 WL 4039315, *13 (D.D.C. July 17, 2020) (concluding

plaintiffs lacked Article III standing where alleged injury “rel[ied] on an attenuated and lengthy


9
  Plaintiffs’ alleged harm merely highlights the disconnect between the Board Defendants and
the allegations supporting Plaintiffs’ theory of liability. Plaintiffs cannot plausibly allege that the
Board Defendants “improperly influence[d] active players to vote in favor of the disability
amendments in the 2020 CBA” or “imped[ed]” Plaintiffs’ ability to “mobilize” and “influence
the vote of active players against the proposed 2020 CBA,” Compl. ¶ 140, if the Board
Defendants had no role in the bargaining process and did not communicate with active or retired
players about that process or any proposed amendments to the disability program.

                                                  22
        Case 1:20-cv-01875-TNM Document 24 Filed 09/20/20 Page 27 of 27




chain of reasoning that assume[d] that third parties would most certainly respond to the DOE’s

implementation of the [challenged act] in a particular way”).

                                        CONCLUSION

       For the foregoing reasons, the Court should dismiss Counts I through V of Plaintiffs’

Complaint as against the Board Defendants.



 Dated: September 20, 2020                       Respectfully submitted,

                                                 GROOM LAW GROUP, CHARTERED

                                                 By:
                                                         Michael L. Junk, DC Bar No. 476886
                                                         Shaun A. Gates, DC Bar No. 1034196
                                                          1701 Pennsylvania Avenue NW
                                                          Washington, DC 20006
                                                          P: (202) 857-0620
                                                          F: (202) 659-4503
                                                          mjunk@groom.com
                                                          sgates@groom.com

                                                 COUNSEL FOR DEFENDANTS
                                                 RETIREMENT BOARD of the BERT
                                                 BELL/PETE ROZELLE NFL PLAYER
                                                 RETIREMENT PLAN and DISABILITY
                                                 BOARD of the NFL PLAYER DISABILITY
                                                 & NEUROCOGNITIVE BENEFIT PLAN




                                               23
